UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                            )
NATIONAL BUSINESS AVIATION                  )
ASSOCIATION, INC.,                          )
                                            )
               Plaintiff,                   )
                                            )
       v.                                   )      Civil Action No. 09-1089 (RMC)
                                            )
FEDERAL AVIATION                            )
ADMINISTRATION,                             )
                                            )
               Defendant,                   )
                                            )
       and                                  )
                                            )
PRO PUBLICA, INC.,                          )
                                            )
                Intervenor Defendant.       )
                                            )


                                           ORDER

               For the reasons stated in the Memorandum Opinion filed simultaneously with this

Order, it is hereby

               ORDERED that the motion for summary judgment [Dkt. # 21] filed by the Federal

Aviation Administration is GRANTED; and it is

               FURTHER ORDERED that the motion to dismiss or for summary judgment filed

by Pro Publica, Inc. [Dkt. ## 29 & 32] is DENIED as moot; and it is

               FURTHER ORDERED that the motion for summary judgment filed by the National

Business Aviation Association, Inc. [Dkt. # 19] is DENIED; and it is

               FURTHER ORDERED that this case is DISMISSED; accordingly, this case is
closed.

              This is a final appealable order. See Fed. R. App. P. 4(a).

              SO ORDERED.



Date: February 26, 2010                     __________/s/______________________________
                                            ROSEMARY M. COLLYER
                                            United States District Judge




                                               -2-